Case 2:21-cv-00314-RJS-DAO Document 16 Filed 08/10/21 PageID.87 Page 1 of 4




Ben A. Lehavi (Nevada Bar # 14564)
Chad Pace (Nevada Bar #13057)
5940 South Rainbow Boulevard
Las Vegas, Nevada 89118
ben@benslaw.com, chad@benslaw.com
Utah Pro Hac Admission forthcoming

RYAN MERRIMAN (14720)
Bennett Tueller Johnson & Deere, LLC
3165 East Millrock Drive, Suite 500
Salt Lake City, UT 84121-5207
Attorneys for Defendants Trena Sharell Lloyd,
Sharrell’s World, LLC, and William M. Lloyd
Aka Perry Sanders

                        IN THE UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF UTAH


AMBER CHERRINGTON, ANDREW
KENTON, YOUNG ONE UNIVERSITY,
LLC, AMANDA GRAYCE CROSBY,                      MOTION FOR WITHDRAWAL OF
JENELLE EVANS-EASON, JENNIFER                   COUNSEL
KOCZUR-RICHARDON, FRITZ DREXLER,
JOSEPH C. ALAMILLA, PLLC, JOSEPH C.
ALAMILLA, and JANE and JOHN DOES 1-             Case No. 2:21-cv-00314
20,
                                                Judge Robert J. Shelby
               Plaintiffs,

vs.

JOHN YATES, TRENA SHARRELL
LLOYD, SHARRELL’S WORLD, LLC,
WILLIAM M. LLOYD aka PERRY
SANDERS, and JANE AND JOHN DOES 1-
20,

               Defendants.
Case 2:21-cv-00314-RJS-DAO Document 16 Filed 08/10/21 PageID.88 Page 2 of 4




       Pursuant to DUCiv 83-1.3, Ryan M. Merriman of the law firm of Bennett Tueller

Johnson & Deere, and Ben A. Lehavi and Chad Pace of Ben’s Law (collectively, “Counsel”),

hereby move to withdraw as counsel for:

       William M. Lloyd
       Trena Sharrell Lloyd
       Sharrell’s World, LLC (collectively, “Client”)
       7995 Blue Diamond Road, Suite 102-101
       Las Vegas, Nevada 89178
       Will4823@yahoo.com
       (804) 564-4729

The reasons for the withdrawal are that Client has terminated Counsel’s services.

       In the event this motion is granted, Client or new counsel for Client must file a notice of

appearance within twenty-one (21) days after entry of the order, unless otherwise ordered by the

court. Pursuant to DUCiv 83-1.3, no corporation, association, partnership, limited liability

company or other artificial entity may appear pro se, but must be represented by an attorney who

is admitted to practice in this court. This motion is made with Client’s consent, which is attached

to this motion. The undersigned certifies that no trial date has been set. A proposed order is

attached to this motion and has been submitted in word format to the Court concurrent with the

filing of the motion. The undersigned also certifies that a copy of this motion and the proposed

order have been submitted to the Client at the address identified above.

       DATED this 10th day of August, 2021.

                                              BEN’S LAW

                                              /s/ Chad Pace
                                              Chad Pace

                                              /s/ Ben A. Lehavi
                                              Ben A. Lehavi



                                        Page 2 of 4
Case 2:21-cv-00314-RJS-DAO Document 16 Filed 08/10/21 PageID.89 Page 3 of 4




                                   BENNETT TUELLER JOHNSON & DEERE


                                    /S/ Ryan M. Merriman
                                    Ryan M. Merriman




                              Page 3 of 4
Case 2:21-cv-00314-RJS-DAO Document 16 Filed 08/10/21 PageID.90 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of August, 2021, a true and correct copy of the

foregoing MOTION FOR WITHDRAWAL OF COUNSEL was served by the method

indicated below, to the following:

          Rex L. Bray                              ( )   U.S. Mail, Postage Prepaid
          LAW OFFICE OF REX L. BRAY, P.C.          ( )   Hand Delivered
          9557 S. 700 E., Suite 101                ( )   Overnight Mail
          Sandy, Utah 84070                        ( )   Facsimile
          rexbray@hotmail.com                      (X)   E-Filed
          Attorney for Plaintiffs                  ( )   E-Mailed




                                               /s/ Bree Boynton




                                     Page 4 of 4
